ORDER
PER CURIAM.
Appellant, Gerard T. Pawlowicz (“Husband”), appeals from the judgment of the Circuit Court of St. Charles County denying Husband’s motion to modify the decree of dissolution of his marriage to respondent, Diane M. Pawlowicz (“Wife”). We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.